Citation Nr: 0909116	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-13 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD), from 
March 30, 1968 through April 17, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
March 1966 to March 1968, to include combat duty in Vietnam.

This matter originally comes before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which determined that the Veteran was 
entitled to an earlier effective date of March 1968, for the 
grant of service connection for his PTSD.  The PTSD was rated 
10 percent from March 1968 through April 17, 2002 and the 
rating of 70 percent thereafter was confirmed.

The Veteran filed his original claim for service connection 
for multiple disorders, to include a nervous disorder, on 
April 3, 1968, within a few days of his separation from 
service.

An October 2002 RO decision granted service connection and 
assigned a 70 percent rating for PTSD, effective from April 
17, 2002 or the date of receipt of the original claim for 
service connection for PTSD.

As noted above, an RO decision in February 2004 found that 
the Veteran was entitled to an earlier effective date for his 
service-connected PTSD.  The RO assigned the effective date 
for service connection as March 30, 1968 or the day after the 
Veteran's separation from service based upon a finding that 
he filed his original claim for service connection for a 
nervous disorder within one year of his discharge from 
service.  The RO assigned a 10 percent rating for the 
Veteran's PTSD from March 30, 1968 through September 10, 2001 
and a 70 percent rating thereafter.  The Veteran appealed for 
a rating in excess of 10 percent for PTSD prior to September 
11, 2001.

An April 2007 RO decision found that its February 2004 
decision was clearly and unmistakably erroneous in granting 
an earlier effective date for service connection for PTSD on 
the basis that receipt of the original claim for service 
connection for PTSD was April 17, 2002.  Thus, this latter 
date was assigned as the correct effective date.  

On appeal in January 2008, the Board found that the February 
2004 RO decision granting an earlier effective date of March 
30, 1968 for the grant of service connection for PTSD was not 
undebatably erroneous.  Accordingly, the Board restored the 
effective date of March 30, 1968 for the grant of service 
connection for a nervous disorder, which was eventually 
diagnosed as PTSD.  The Board remanded the issue of the 
appropriate rating for PTSD from March 30, 1968 through April 
17, 2002 for further development, to include obtaining any VA 
medical records dated prior to April 17, 2002 that might be 
available.  In October 2008, the RO provided a Supplemental 
Statement of the Case (SSOC).

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the January 2008 
Remand Order, and that neither the Veteran, nor his 
representative, has contended otherwise.  Therefore, the 
Board it may proceed with its review of this appeal.  Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).

The Certification Worksheet prepared by the RO indicates that 
the Veteran did not request a hearing.  The Board notes that 
the Veteran's March 2005 Form 9 also indicates he did not 
want a hearing.  However, an October 2006 correspondence 
contains the following statement: "Please let me know if you 
can't come up with what I am requesting how to get my voice 
to Washington D.C."  In an April 2007 correspondence, the 
Veteran stated that "I would very much enjoy talking this 
over with the Board of Appeals.  Or Washington D.C. if 
necessary."  A June 2007 correspondence contains the 
following statement:

I wanted to come to Washington D.C. to appeal my 
case in person, however, my wife has terminal 
cancer and cannot be left alone.  So I will have to 
trust your good judgment to come up with a fair 
decision.

The Board finds that the Veteran previously indicated he 
wanted a Central Office hearing, but construes this most 
recent statement as a written withdrawal of that request.

The Veteran has indicated confusion with the manner in which 
the RO calculated his combined disability rating in 1968.  
See July 2008 Letter; May 2008 Letter.  The Veteran n is 
referred to 38 C.F.R. § 4.25, the table used to combine 
ratings.  

The Veteran has indicated during this appeal that his 
service-connected disabilities preclude his ability to 
maintain employment.  However, as he has been in receipt of a 
100 percent schedular rating since April 17, 2002, any claim 
for a total disability rating based upon individual 
unemployability (TDIU) is moot. 


FINDINGS OF FACT

1. From March 30, 1968 through September 10, 2001, the 
Veteran's service-connected PTSD was not productive of more 
than mild social and industrial impairment or, since November 
7, 1996, occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; the preponderance of the evidence 
indicates that the disability was not manifested by definite 
social and industrial impairment or, since November 7, 1996, 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

2.  The relevant psychiatric evidence shows that from 
September 11, 2001 through April 17, 2002, the Veteran's PTSD 
was manifested by multiple symptoms, to include nightmares, 
intrusive thoughts, panic attacks, irritability and depressed 
mood, which is consistent with severe impairment of the 
veteran's ability to establish and maintain effective or 
favorable relationships with people and occupational and 
social impairment with deficiencies in most areas; it was not 
productive of total social impairment or total occupational 
inadaptability (industrial impairment).


CONCLUSIONS OF LAW

1. The schedular criteria for an initial or staged rating in 
excess of 10 percent for PTSD from March 30, 1968 through 
September 10, 2001 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.132, Diagnostic Code 9411 (1996); 
4.130, Diagnostic Code 9411 (2008).

2. The schedular criteria for a staged rating of 70 percent 
for PTSD, but no more than 70 percent, from September 11, 
2001 through April 17, 2002, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R.
§§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.132, Diagnostic Code 9411 
(1996); 4.130, Diagnostic Code 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.

a. Duty to Notify 

As to the claim addressed in this decision, entitlement to an 
initial rating in excess of 10 percent from March 30, 1968 to 
April 17, 2002 for PTSD, VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board 
concludes that the April 2008 letter sent to the Veteran by 
the AMC adequately apprised him of the information and 
evidence needed to substantiate the claim.  The AMC thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice  
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The April 2008 letter from the RO satisfies these mandates.  
This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the Veteran, such as medical records and 
records held by any Federal agency, provided the Veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
Veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the Veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  The Board thus finds that the Veteran 
was effectively informed to submit all relevant evidence in 
his possession, the avenues by which he might obtain relevant 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in a March 
2006 letter.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did not provide such notice to the Veteran prior to the RO 
decision that is the subject of this appeal.  Notwithstanding 
this belated notice, the Board determines that the RO cured 
this defect by providing this complete VCAA notice followed 
by readjudication of the claim, as demonstrated by the 
October 2008 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the 
claim in the form of an SOC to cure timing of notification 
defect).  

With respect to Dingess notice, where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 891 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed  
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328  
(Fed. Cir. 2006).  The Board determines, however, that no 
prejudice to the Veteran resulted.  As the preponderance of 
the evidence is against a higher rating prior to September 
11, 2001, such notice with respect to a rating or effective 
date for this time period is rendered moot.  In addition, 
with respect to the manner in which VA calculates disability 
ratings, the Veteran has demonstrated actual knowledge of 
this information, as reflected in his March 2006 and June 
2007 statements where he asked for at least a 30 percent 
rating.  Having shown actual knowledge of said applicable 
rating criteria, any presumed prejudice as a result of the 
belated Dingess notice has been rebutted.  

b.  Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence includes VA medical 
and psychiatric records.  There is no indication of any 
additional relevant evidence that has not been obtained.  
Although the Veteran's September 2003 letter indicates that 
he spoke with a psychiatrist while recovering from his war 
injuries at the Ft. Ord Hospital, he told a VA clinician in 
March 2002 that he had not received prior inpatient or 
outpatient psychiatric treatment.  The service treatment 
records establish that the Veteran was hospitalized for a few 
months after being injured, but do not indicate that he 
received any mental health treatment.  The Veteran also 
claims that he spoke with a psychiatrist at the VA in Palo 
Alto after discharge.  However, in a letter from the AMC 
dated April 2008, the Veteran was advised to provide the name 
of any VA facility where he received treatment for a 
psychiatric disorder.  He did not respond.
 
Although a November 2004 correspondence indicates that the 
Veteran receives disability benefits from the Social Security 
Administration (SSA), those records are not of file.  The 
duty to assist extends to obtaining SSA records where they 
are relevant to the issue under consideration.  Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  Here, the Board finds 
that the SSA records are not relevant because it has not been 
indicated that PTSD was the basis for any SSA claim filed by 
the Veteran.    

As to a duty to provide an examination or opinion, the period 
of time at issue spans from March 30, 1968 to April 17, 2002.  
Thus, a more current psychiatric examination is not 
warranted.  The reports of psychiatric examinations during 
and proximate to this period of time, along with voluminous 
treatment records, provide findings that are adequate for 
rating purposes.  Under these circumstances, VA has no 
further duty to provide an examination or opinion.  38 C.F.R. 
§§ 3.326, 3.327.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II. Law and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders.  
See 38 C.F.R. §§ 4.125-4.132 (1996); see also 61 Fed. Reg. 
52695-52702 (1996).  In Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision. VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating psychiatric disabilities.  
The revised rating criteria would not produce retroactive 
effects since the revised provisions affect only entitlement 
to prospective benefits.  Accordingly, VA must evaluate the 
veteran's service-connected PTSD under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114 (2008); VAOPGCPREC 3- 2000 (April 10, 
2000); Kuzma, supra.

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Under those criteria a 10 percent evaluation was warranted 
for PTSD with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation was warranted for PTSD when evidenced by 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms must result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In a 
precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).

To warrant a 50 percent evaluation, the veteran must 
demonstrate that his ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  To warrant a 70 percent evaluation, 
there must be a severe impairment of the veteran's ability to 
establish and maintain effective or favorable relationships 
with people.  The psychoneurotic symptoms must be of such a 
degree and persistence that the veteran's ability to obtain 
or retain employment is severely impaired.  A 100 percent 
evaluation may be assigned when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or there must 
be totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought; or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the veteran must be demonstrably unable 
to obtain or retain employment.  

With respect to evaluations under the revised criteria for 
rating PTSD, 38 C.F.R. § 4.130 sets forth the applicable 
schedule of ratings for mental disorders.  38 C.F.R. § 4.130.  
Specifically, Diagnostic Code 9440 governs general disability 
ratings for mental disorders, to include PTSD.  38 C.F.R. § 
4.130, Diagnostic Code 9440; see 38 C.F.R. § 4.130, 
Diagnostic Code 9411. 

Under such revised criteria, a 10 percent evaluation is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
In adjudicating a claim for a higher rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) score represents the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness," is also 
important in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v.  
Brown, 8 Vet. App. 240, 243 (1995).  A GAF score of 21 to 30 
denotes behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or  
judgment (e.g, sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home or friends).  A GAF score of 31 to 40 denotes some 
impairment in reality testing or communication (e.g, speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family  
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social,  
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  American  
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, pg. 47 (4th ed., revised 1994) (DSM-IV). 

b. Fenderson Appeal

In the instant case, the Veteran has challenged the initial 
disability rating for PTSD, as opposed to having filed a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  The Veteran thus seeks appellate review of the RO's 
initial disability rating because of his dissatisfaction with 
the 10 percent rating.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

The Veteran contends that he is entitled to at least a 30 
percent rating for his service-connected PTSD for the entire 
time period at issue.  See June 2007 Letter; March 2006 
Letter.  As support for this assertion, the Veteran claims 
that he has been unable to hold a steady job since leaving 
the Army.

a. Factual Background

As noted in the Board's January 2008 decision, the Veteran, 
who engaged in combat with the enemy and sustained serious 
combat injuries, filed his original claim for service 
connection for a nervous disorder in April 1968 or within 
several days of his separation from service.  

There is no post-service medical or psychiatric evidence of 
record dared prior to February 1978 pertaining to evaluation 
or treatment for PTSD or a nervous disorder

In a February 1978 Report of Medical Examination for 
Disability Evaluation, which was filed in connection with a 
separate claim, the Veteran indicated that he had worked as a 
painter from August 1968 to November 1977 but that he was 
unemployed at the time and receiving state disability 
benefits.  He complained of being "very nervous, can't 
sleep."  

In correspondence received May 1999, the Veteran indicated 
that he worked five days a week.

In a March 2000 letter, the Veteran stated that he had not 
had a full night's sleep in more than 20 years due to pain 
from his service-connected disabilities.

In an October 2001 VA treatment note, J.R.T. (initials used 
to protect privacy), D.O., noted that there was no history of 
PTSD.

A December 2001 VA treatment note from J.R.T. indicates that 
the Veteran reported symptoms consistent with a panic attack.  
The impression was hypertension versus anxiety state.  The 
clinician increased the Clonidine and said he would consider 
prescribing Zoloft.

A January 2002 VA treatment note indicates that the Veteran 
started having panic attacks after September 11, 2001.  The 
Veteran "agree[d] that a visit to mental hygiene clinic to 
deal with the panic would be appropriate."

A March 2002 VA treatment note indicates that the Veteran had 
"no difficulty with anxiety or depression" until the 
September 2001 terrorist attacks, after which he began 
experiencing panic attacks (3-4 daily), nightmares, 
irritability, anxiety, and increased intrusive thoughts.  The 
Veteran reported no inpatient or outpatient psychiatric 
treatment prior to September 2001.  He was taking Zoloft and 
Clonidine.  The assessment included chronic PTSD and 
"panic."  The GAF score was 55.  

An April 2002 VA treatment note indicates that the Veteran 
reported having daily nightmares of his Vietnam experience 
for ten years after his discharge, but that he had not had 
any such dreams for five years.  The Veteran complained of 
depression, daily intrusive thoughts about Vietnam, increased 
startle response, avoidance, and increased irritability.  He 
indicated that these symptoms started after September 11, 
2001.  The clinician increased the Sertraline.

The Veteran submitted to a July 2002 VA PTSD examination.  He 
related an unstable work history due to pain from his 
service-connected disabilities.  The doctor noted that that 
"for years [the Veteran] suppressed his Vietnam experience 
and did not dwell upon it although he did have some 
flashbacks and nightmares." The doctor further noted that 
the Veteran "managed to keep his Vietnam thoughts largely 
under control" until the September 2001 terrorist attack, 
after which he "had a great outburst of PTSD symptoms."  
The Veteran complained of nightmares, intrusive thoughts, a 
limited social life, irritability, difficulty concentrating, 
and hypervigilence.  He was no longer having frequent panic 
attacks.  The clinician gave a GAF score of 55 and concluded:

[The Veteran] has had great difficulty for the last 
six months and this has caused both clinical and 
industrial impact so that all criteria are met.  He 
actually was having symptoms long before this but 
he tended to deny or repress them so that PTSD to 
some extent could have been present for years, but 
unrecognized.

In a May 2003 correspondence, the Veteran reported nightmares 
for over 30 years, sleep disturbances, flashbacks, 
irritability, and deep depressions.  He stated that his PTSD 
"climaxed after 9/11/01" and that it took J.R.T. over one 
year of tests for heart disease to determine that he needed 
mental health treatment.  He further stated that J.T.B. told 
him he had a severe "text book" case of PTSD and had had it 
for over 30 years.

In a July 2003 correspondence, the Veteran stated that after 
his discharge he spent six months recovering from his war 
injuries as an inpatient at the Ft. Ord Hospital and six 
months as an outpatient.

A September 2003 correspondence contains the following 
statement:

In 1968 I was having so much trouble keeping my 
head together, and to be honest with you I don't 
remember the doctors I saw back then.  Among others 
I remember seeing psychiatric doctors at Fort Ord 
Hospital and the VA in Palo Alto.

In an April 2004 letter, Dr. C.S.P. indicated that he had 
treated the Veteran for 20 years and that most of that time 
was spent caring for his chronic pain issues.  The Veteran 
began having symptoms of a panic disorder after September 11, 
2001, which "turned out to be the tip of a PTSD iceberg he 
had submerged since Vietnam."

In a March 2005 correspondence, the Veteran stated that the 
reason the VA had no record of treating him for PTSD symptoms 
prior to 2002 is because he went to the emergency room at a 
private hospital whenever he had a panic attack.  He further 
stated that Dr. C.S.P. and J.T.B. thought he should be rated 
30 to 50 percent for his PTSD during the applicable period.

In a February 2008 correspondence, the Veteran stated that 
the private hospital where he received treatment for his 
panic attacks had closed.

In a May 2006 letter, J.T.B., P.A., M.S.W., indicated that he 
had been treating the Veteran since March 2002.  He made the 
following statement:

You also asked me to estimate the severity of your 
PTSD after you were discharged from the Army after 
spending one year in the hospital secondary to 
wounds received in Vietnam.  Based on the history 
you provided me I believe[] that your PTSD had a 
significantly strong negative impact on your 
employability at that time.


b. Discussion

As noted in the introduction to this decision, supra, a Board 
decision in January 2008 determined that the April 2004 RO 
decision assigning an earlier effective date of March 30, 
1968 for the grant of service connection for PTSD, based upon 
the finding that the original claim for service connection 
was received within days of service, was not undebatably 
erroneous.  Thus, the period of time at issue here is from 
March 30, 1968 through April 17, 2002.  

There is no post-service medical or psychiatric evidence of 
record dared prior to February 1978 pertaining to evaluation 
or treatment for PTSD or a nervous disorder
In reviewing the medical and psychiatric evidence dated from 
February 1978 to September 10, 2001, the Board finds that the 
Veteran's service-connected PTSD was not productive of more 
than mild social and industrial impairment or, since November 
7, 1996, occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.  The preponderance of the evidence 
indicates that the disability was not manifested by definite 
social and industrial impairment or, since November 7, 1996, 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

In support of this part of the instant decision, the Board 
notes that, by all accounts, the Veteran was able to repress 
his PTSD symptoms until September 11, 2001.  It was reported 
on multiple occasions that the veteran was essentially 
symptom free until September 11, 2001.  It is apparent that 
the Veteran was not even under psychiatric care prior to that 
date.  The Board also finds highly relevant that several 
clinicians found that the Veteran was essentially stable 
during this timeframe and a 10 percent rating contemplates 
mild symptoms.

Although the Board is cognizant that one of the Veteran's 
main complaints during this time period was sleep 
disturbance, and chronic sleep impairment is one of the 
symptoms listed as supporting a 30 percent rating, it is 
evident from the clinical record that pain from the Veteran's 
service-connected injuries was responsible for the majority 
of his sleep problems.

The Board has considered a May 2006 social worker's statement 
that based on the history he provided, his PTSD had a 
significantly strong negative impact on his employability 
after he was discharged from the Army.  However, as noted 
above, the Veteran indicated on multiple occasions that he 
was basically symptom free prior to September 11, 2001 and 
these statements were obtained for treatment purposes from 
January to July 2002.  In the Board's judgment, such 
contemporaneously recorded statements have more weight than 
the statements made years later, after the Veteran filed his 
claim for increased compensation benefits.  Accordingly, a 
rating in excess of 10 percent for PTSD is not warranted at 
any time prior to September 11, 2001 under the criteria in 
effect prior to or since November 7, 1996.   

However, the Board determines that the Veteran's PTSD 
warrants a 70 percent rating from September 11, 2001 through 
April 17, 2002.  The treatment records and examination 
reports indicate that, since September 11, 2001, the Veteran 
has presented symptoms which amount to deficiencies in most 
areas of social and occupational functioning.  VA treatment 
notes from October 2001 to March 2002 indicate that the 
Veteran was initially treated for hypertension and/or heart 
disease.  However, he was eventually diagnosed with 
debilitating panic attacks, which typify a 70 percent rating.  
38 C.F.R. § 4.130.  In addition, the Veteran also reported 
continuous irritability and outbursts of anger, along with 
recurrent panic attacks, which would also support a 70 
percent rating.  Id.  Furthermore, the medical evidence 
indicates that the Veteran had a mood disturbance in the form 
of depression.  The assigned GAF scores of 55 indicate 
moderate disability.  See 38 C.F.R. § 4.130.  However, the 
medical evidence indicates that as of September 11, 2001, the 
Veteran began experiencing sleep disturbances, anxiety, 
nightmares, hypervigilance, and exaggerated startle response.

The next highest rating of 100 percent is not warranted.  The 
medical and psychiatric evidence of record does not show that 
the Veteran's attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  There is no indication of 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought; or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  The evidence does not show that the veteran 
was demonstrably unable to obtain or retain employment due 
solely to his PTSD. 

In addition, in reviewing the criteria that have been in 
effect since November 7, 1996, the Board finds that the 
record does not reflect that the Veteran experienced 
persistent delusions, gross impairment of thought process or 
communication, grossly inappropriate behavior, persistent 
danger of hurting himself or others, or that he had memory 
loss for names of close relatives or his own name, as would 
be indicative of a 100 percent rating.  The evidence does not 
indicate that the Veteran had any hallucinations.  
Furthermore, the evidence does not indicate that the Veteran 
exhibited disorientation as to time or place, as would 
support a 100 percent evaluation.  Although the Veteran 
indicated that he no longer worked and felt he was unable to 
work, he has repeatedly related an unstable work history due 
to pain from his service-connected disabilities.  As such, 
the Board finds that a higher rating of 100 percent from 
September 11, 2001 through April 17, 2002 is not warranted. 

Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593  
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  As indicated 
above, the preponderance of the evidence indicates that the 
Veteran's PTSD was asymptomatic and not productive of any 
appreciable impairment prior to September 11, 2001.  With 
regard to the current rating in effect since September 11, 
2001, it is pertinent to point out that a 70 percent rating 
takes into account severe social and industrial impairment.  
There is no indication that the Veteran's PTSD has 
necessitated frequent hospitalizations or has caused a marked 
interference with employment or other comparable effects 
since September 11, 2001.  In the absence of such factors, 
the criteria for submission for assignment of an 
extraschedular rating for his PTSD pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337  (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

IV.  Conclusion  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the Veteran's PTSD at any time prior to 
September 11, 2001, and while the record supports an 
increased rating to 70 percent effective September 11, 2001, 
the preponderance of the evidence is against a rating in 
excess of 70 percent at any time from that date.  Thus, the 
benefit of the doubt doctrine is not applicable and the claim 
for a rating in excess of 10 percent for PTSD from March 30, 
1968 through September 10, 2001, or a rating in excess of 70 
percent from September 11, 2001, is not warranted.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  














ORDER

Entitlement to an initial or staged rating in excess of 10 
percent for PTSD from March 30, 1968 to September 10, 2001 is 
denied.

A staged rating of 70 percent for service-connected PTSD, but 
no more than 70 percent, is granted from September 11, 2001 
to April 17, 2002, subject to the law and regulations 
governing the payment of VA monetary benefits. 



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


